DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aguilar (US 2015/0284046).

Claim 7
Aguilar discloses a clutch locking mechanism mounted in a saddle type vehicle, comprising:
a clutch (“Clutch” in drawings) which enters an engaged state where power can be transmitted when an actuator (12, 9, 13) is operated and returns to a disengaged state where power cannot be transmitted when the actuator (12, 9, 13) is not operated (see would be readily understood by those having ordinary skill in the art from the disclosures of engagement and disengagement of the clutch); and
a locking mechanism (e.g. 7) having an operator (7) which is able to bring the clutch into the engaged state separately from an operation of the actuator (12, 9, 13) (see FIG. 1).
Alternatively, the actuator may be the foot operated actuator (7) and the locking mechanism may be the hand operated actuator (12, 9, 13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of Iwashita et al. (US 2008/0078641; hereinafter “Iwashita”).

Claim 8
Aguilar does not disclose wherein the clutch includes a clutch center which is connected to a main shaft, a clutch outer which is provided outside the clutch center, and a pressure plate which is moved by the actuator and is able to connect the clutch center to the clutch outer, and the locking mechanism operates the pressure plate in an engagement direction by operating the operator.
However, Iwashita discloses (see FIG. 3) a motorcycle clutch (CL) that includes a clutch center (12) which is connected to a main shaft (2), a clutch outer (11) which is 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Aguilar to include the clutch with the two actuators operating the same clutch as taught by Iwashita in order to operate in the manner disclosed in Aguilar to have to clutch input manners in order to provide an axially aligned, radially compact arrangement.

Claim 9
Aguilar as modified to include Iwashita’s clutch discloses wherein the locking mechanism includes a wire (Aguilar, 15; Iwashita, 59) which is connected to the operator (Aguilar, 7), an arm (Aguilar, 10; Iwashita, 83) which is connected to the wire (Aguilar, 15; Iwashita, 59) and is rotatable, and a clutch operating rod (Iwashita, 84) which rotates in conjunction with rotation of the arm (Aguilar, 10; Iwashita, 83), and the locking mechanism operates the pressure plate (Iwashita, 15) in the engagement direction by rotation of the clutch operating rod (Iwashita, 84).

Claim 10
Aguilar does not disclose discloses wherein the actuator is provided on one side of the saddle type vehicle in a vehicle width direction, and at least part of the locking mechanism is provided on a side opposite to the actuator in the vehicle width direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Aguilar to include the clutch with the two actuators for the same clutch as taught by Iwashita in order to operate in the manner disclosed in Aguilar to have to clutch input manners in order to provide an axially aligned, radially compact arrangement.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 11, the prior art does not disclose or render obvious a clutch locking mechanism mounted in a saddle type vehicle comprising the combination of features including “a stand which is able to stand the saddle type vehicle, wherein the operator is operable only when the stand is in use.” Most of the prior art discloses an opposite arrangement where operation of the clutch automatically pulls the stand into a non-used position; in other words, the clutch is only operable while the stand is not in use. Togashi is one example of this and discloses that a clutch lever operation may also 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Togashi (US 4,638,880) discloses an inter-related clutch and stand for a motorcycle. Gratza (US 4,241,933) discloses that operation of a clutch pivots a stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STACEY A FLUHART/Primary Examiner, Art Unit 3659